Name: Commission Regulation (EEC) No 1608/85 of 13 June 1985 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 85 Official Journal of the European Communities No L 155/27 COMMISSION REGULATION (EEC) No 1608/85 of 13 June 1985 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1374/85 (3), as amended by Regulation (EEC) No 1409/85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1374/85 to the prices known to the Commission that the levies at HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968, p. 13 (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 139, 27. 5 . 1985, p. 47. (4) OJ No L 141 , 30. 5 . 1985, p. 29 . No L 155/28 Official Journal of the European Communities 14. 6. 85 ANNEX to the Commission Regulation of 13 June 1985 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 04.01 A I b) 04.01 A II a) 1 04.01 A II a) 2 04.01 A II b) 1 04.01 A lib) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A lib) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 04.02 B II b) 2 04.03 A 04.03 B 04.04 A 04.04 B 04.04 C 04.04 D I a) 04.04 D I b) 04.04 D II 04.04 E I a) 04.04 E I b) 1 0110 27,15 0120 24,74 0130 24,74 0140 30,14 0150 23,53 0160 28,93 0200 58,94 0300 124,69 0400 192,70 0500 17,63 0620 126,99 0720 168,77 0820 171,19 0920 242,19 1020 119,74 1120 \ \ 161,52 1220 \ 163,94 1320 234,94 1420 27,57 1520 37,22 1620 124,69 1720 \ 192,70 1820 I 36,27 2220 per kg 1,1974 (4) 2320 per kg 1,6152 (4) 2420 per kg 2,3494 (4) 2520 per kg 1,1974 0 2620 per kg 1,6152 0 2720 per kg 2,3494 0 2820 52,91 2910 per kg 1,2469 0 3010 per kg 1,9270 0 3110 226,70 3210 276,57 3300 189,59 O 3900 213.54Q 4000 162,97 0 4410 168,34 (') 4510 175,18 0 4610 271,90 4710 213,54 4800 184,40 (10) 14. 6 . 85 Official Journal of the European Communities No L 155/29 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 181 , 14 (") 04.04 E I c) 1 5210 135,86 04.04 E I c) 2 5250 277,86 04.04 E II a) 5310 213,54 04.04 E II b) 5410 277,86 17.02 A II 5500 41,80 (,2) 21 .07 F I 5600 41,80 23.07 B I a) 3 5700 92,23 23.07 B I a) 4 5800 119,77 23.07 B I b) 3 5900 111,47 23.07 B I c) 3 6000 90,25 23.07 B II 6100 119,77 No L 155/30 Official Journal of the European Communities 14. 6 . 85 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 24,04 ECU. Is) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 24,04 ECU. (*) The levy is limited to : - 18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . « (9) The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. (10) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria, for products listed under (s) of that Annex imported from Finland and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (12) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.